DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/9/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein that has been crossed out has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-16, and 21-24 of U.S. Patent No. 11,086,790. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims address the same subject matter of using location indicia stored in a separate non-volatile memory to verify that data read from a memory array is correct by comparing the location indicia to the received address.


Instant Application
Patent
1. A memory device, comprising: an array of memory cells; a first non-volatile memory; a second non-volatile memory; and a controller configured to: receive a read command to read a data word from a logical address of the array, decode the logical address to generate a first component and a second component of a physical address, retrieve a first location indicia from a first location in the first non-volatile memory, the first location corresponding to the first component of the physical address of the non-volatile memory, retrieve a second location indicia from a second location in the second non- volatile memory, the second location corresponding to the second component of the physical address of the non-volatile memory, retrieve response data directly from a third location in the array, the third location addressed at the physical address of the array, and verify that generating the physical address was performed without error by comparing the first location indicia and the second location indicia to the logical address.

4. The memory device of claim 1, wherein the first component is one of a row, a column, or a block of the physical address.  
5. The memory device of claim 4, wherein the second component is a different one of the row, the column, or the block of the physical address.

1. A memory device, comprising: an array of memory cells; a non-volatile memory; and a controller configured to: receive a read command to read a data word from a logical address of the array, decode the logical address to generate a physical address, retrieve response data directly from a first location in the array, the first location addressed at the physical address of the array, retrieve a location indicia from a second location in the non-volatile memory, the second location addressed at the physical address of the non-volatile memory, and verify that generating the physical address was performed without error by comparing the location indicia to the logical address.
2. The memory device of claim 1, wherein the controller is further configured to indicate an error if either the first location indicia or the second location indicia does not correspond to the logical address.
2. The memory device of claim 1, wherein the controller is further configured to indicate an error if the location indicia does not correspond to the logical address.
3. The memory device of claim 1, wherein the controller is further configured to output the data word if the first location indicia and the second location indicia correspond to the logical address.
3. The memory device of claim 1, wherein the controller is further configured to output the data word if the location indicia corresponds to the logical address.
6. The memory device of claim 1, wherein the controller comprises a first decoder to decode the logical address to generate the first component and a second decoder to decode the logical address to generate the second component.
4. The memory device of claim 1, wherein the controller is further configured to generate a plurality of location indicia including the location indicia and store the plurality of location indicia in the non-volatile memory.
7. The memory device of claim 1, wherein the first location indicia is a hash of at least a portion of the logical address.
6. The memory device of claim 1, wherein the location indicia is a hash of the logical address.
8. The memory device of claim 1, wherein the second location indicia is a hash of at least a portion of the logical address.
6. The memory device of claim 1, wherein the location indicia is a hash of the logical address.
9. The memory device of claim 1, wherein the array of memory cells is a volatile array.
8. The memory device of claim 1, wherein the array of memory cells is a volatile array.
10. The memory device of claim 1, wherein the first and second non-volatile memories are configured to operate at a different voltage than the array.
9. The memory device of claim 1, wherein the non-volatile memory is operated at a different voltage than the array.
11. The memory device of claim 1, wherein the memory device is a semiconductor die, and wherein the controller is an on-die controller.
10. The memory device of claim 1, wherein the memory device is a semiconductor die, and wherein the controller is an on-die controller.
12. The memory device of claim 1, wherein the memory device is a memory module, and wherein the controller is on a semiconductor die and the array of memory cells is on a second semiconductor die.
11. The memory device of claim 1, wherein the memory device is a memory module, and wherein the controller is on a semiconductor die and the array of memory cells is on a second semiconductor die.
13. The memory device of claim 1, wherein the controller is further configured to enable or disable: retrieving the first location indicia and the second location indicia, and verifying that generating the physical address was performed without error by comparing the first location indicia and the second location indicia to the logical address.

12. The memory device of claim 1, wherein the controller is further configured to: enable or disable: retrieving the location indicia from the second location in the non-volatile memory, and verifying that generating the physical address was performed without error by comparing the location indicia to the logical address.
14. A method of operating a memory device including an array of memory cells, a first non-volatile memory and a second non-volatile memory, the method comprising: receiving a read command to read a data word from a logical address of the array; decoding the logical address to generate a first component and a second component of a physical address, retrieving a first location indicia from a first location in the first non-volatile memory, the first location corresponding to the first component of the physical address of the non-volatile memory, retrieving a second location indicia from a second location in the second non- volatile memory, the second location corresponding to the second component of the physical address of the non-volatile memory, retrieving response data directly from a third location in the array, the third location addressed at the physical address of the array, and verifying that generating the physical address was performed without error by comparing the first location indicia and the second location indicia to the logical address.
13. A method of operating a memory device including an array of memory cells and a non-volatile memory, the method comprising: receiving a read command to read a data word from a logical address of the array; decoding the logical address to generate a physical address, retrieving response data directly from a first location in the array, the first location addressed at the physical address of the array; retrieving a location indicia from a second location in the non-volatile memory, the second location addressed at the physical address of the non-volatile memory; and verifying that generating the physical address was performed without error by comparing the location indicia to the logical address.
15. The method of claim 14, further comprising indicating an error if either the first location indicia or the second location indicia does not correspond to the logical address.
14. The method of claim 13, further comprising indicating an error if the location indicia does not correspond to the physical logical address.
16. The method of claim 14, further comprising outputting the data word if the first location indicia and the second location indicia correspond to the logical address.
15. The method of claim 13, further comprising outputting the data word if the location indicia corresponds to the logical address.
17. The method of claim 14, further comprising: generating a plurality of location indicia including the first location indicia and the second location indicia; and storing the plurality of location indicia in the first non-volatile memory and the second non-volatile memory.
16. The method of claim 13, further comprising generating a plurality of location indicia including the location indicia and storing the plurality of location indicia in the non-volatile memory.
18. The method of claim 14, wherein the first and second non-volatile memories are operated at a different voltage than the array.
21. The method of claim 13, wherein the non-volatile memory is operated at a different voltage than the array.
19. The method of claim 14, further comprising selectively enabling or disabling: retrieving the first location indicia and the second location indicia, and verifying that generating the physical address was performed without error by comparing the first location indicia and the second location indicia to the logical address.
22. The method of claim 13, further comprising disabling the retrieving the location indicia and the verifying that the location indicia corresponds to the logical address.
20. A memory device, comprising: an array of memory cells; a first non-volatile memory; a second non-volatile memory; and a controller configured to: receive a write command to write a data word to a logical address of the array, -18- 153171403.1Attorney Docket No. 010829-9240.US01 Client Reference No. 2017-0254.00/US-CON decode the logical address to generate a first component and a second component of a physical address, retrieve a first location indicia from a first location in the first non-volatile memory, the first location corresponding to the first component of the physical address of the non-volatile memory, retrieve a second location indicia from a second location in the second non- volatile memory, the second location corresponding to the second component of the physical address of the non-volatile memory, write the data word directly to a third location in the array, the third location addressed at the physical address of the array, verify that generating the physical address was performed without error by comparing the first location indicia and the second location indicia to the logical address.
23. A memory device, comprising: an array of memory cells; a non-volatile memory; and a controller configured to: receive a write command to write a data word to a logical address of the array, decode the logical address to generate a physical address, write the data word directly to a first location in the array, the first location addressed at the physical address of the array, retrieve a location indicia from a second location in the non-volatile memory, the second location addressed at the physical address of the non-volatile memory, and verify that generating the physical address was performed without error by comparing the location indicia to the logical address.
21. The memory device of claim 20, wherein the controller is further configured to write the data word to the first location in the array in response to verifying that the first location indicia and the second location indicia correspond to the logical address.
24. The memory device of claim 23, wherein the controller is further configured to write the data word to the first location in the array in response to verifying that the location indicia corresponds to the logical address.


Allowable Subject Matter
Claim 1-21 are allowed over the prior art for similar reasons given in the parent application 15/687,069.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132